Citation Nr: 1815117	
Decision Date: 03/09/18    Archive Date: 03/19/18

DOCKET NO.  10-00 378A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an effective date for a schedular total disability rating due to individual unemployability (TDIU) prior to May 1, 2014.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

T. Harper, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 2004 to August 2008 in the United States Army.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2015 rating decision by the Department of Veterans Affairs (VA) Appeals Management Center.  Jurisdiction of the claim is with the Regional Office (RO) in San Diego, California.  

A Board decision issued in April 2015 granted entitlement to TDIU.  The rating decision issued in June 2015 implemented the grant and assigned an effective date of May 1, 2014.  The Veteran has perfected an appeal of the assigned effective date.  All other issues on appeal have previously been decided by the Board, and the only issue remaining is the claim for an earlier effective date than May 1, 2014 for a TDIU.  

In October 2017, the Veteran appeared at a Board hearing before the undersigned Veteran's Law Judge regarding an earlier effective date for TDIU.  A hearing transcript is associated with the claims file and has been reviewed.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  Resolving all reasonable doubt in the Veteran's favor, his service-connected disabilities, when evaluated in association with educational attainment and occupational experience, precluded all forms of substantially gainful employment beginning December 1, 2012.

2.  The Veteran was gainfully employed as a sales representative from August 2011 to November 2012.

3.  Prior to his last gainful employment, he did not have sufficient ratings for his service-connected disabilities to allow for consideration of TDIU entitlement on a schedular basis under 38 C.F.R. § 4.16 (a) and his service-connected disabilities were not sufficiently severe to preclude him from obtaining and maintaining substantially gainful employment to otherwise warrant TDIU entitlement on an extra-schedular basis alternatively under the special provisions of 38 C.F.R. § 4.16 (b).


CONCLUSION OF LAW

Effective December 1, 2012, but not earlier, the criteria are met for the award of the TDIU.  38 U.S.C. § 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16(a), (b), 4.18, 4.19 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the claim as raised directly by the Veteran, his representative, and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381   (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

The assignment of effective dates of awards is generally governed by 38 U.S.C. § 5110 and 38 C.F.R. § 3.400.  Except as otherwise provided, the effective date of an evaluation and an award of pension, compensation or dependency and indemnity compensation based on an original claim or a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.

A "claim" is defined as a formal or informal communication, in writing, requesting a determination of entitlement, or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  In general, "date of receipt" means the date on which a claim, information, or evidence was received by VA.  38 C.F.R. § 3.1(r).  

As with any claim, when there is an approximate balance of positive and negative evidence regarding any matter material to the claim, the claimant shall be given the benefit of the doubt.  38 U.S.C. § 5107.

A TDIU may be assigned when a disabled veteran, in the judgment of the rating agency, is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (a). 

Individual unemployability must be determined without regard to any non-service-connected disabilities or a veteran's advancing age.  38 C.F.R. §§ 3.341 (a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether a veteran can find employment. Id. at 361.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in a veteran's favor.  38 C.F.R. § 4.3.

"Substantially gainful employment" is defined as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a veteran actually works and without regard to a veteran's earned annual income.  See Faust v. West, 13 Vet. App. 342 (2000).  The central inquiry in determining whether a veteran is entitled to TDIU is whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  See Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993).  The determination as to whether a total disability is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances. See Ferraro v. Derwinski, 1 Vet. App. 326, 331-32 (1991).

In evaluating a veteran's employability, consideration may be given to the level of education, special training, and previous work experience in arriving at a conclusion, but not to age or impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Marginal employment is not considered substantially gainful employment and generally is deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist in certain cases when earned annual income exceeds the poverty threshold on a facts-found basis.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16 (a).  Marginal employment, odd-job employment, and employment at half the usual remuneration is not incompatible with a determination of unemployability if the restriction to securing or retaining better employment is due to disability.  See 38 C.F.R. 
§ 4.17(a).

The issue of whether a TDIU should be awarded is not a medical issue, but rather is a determination for the adjudicator.  See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom, Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009). 

Although VA must give full consideration, per 38 C.F.R. § 4.15, to "the effect of combinations of disability," VA regulations place responsibility for the ultimate TDIU determination on VA, not a medical examiner's opinion.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); 38 C.F.R. § 4.16 (a); see also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case).

Analysis

The Veteran seeks an effective date earlier than May 1, 2014, for the award of the TDIU. 

Prior to May 9, 2012, service connection was in effect for posttraumatic stress disorder (PTSD) (rated as 50 percent disabling), degenerative disc disease of the lumbar spine (rated as 10 percent disabling), tinea versicolor (rated at 10 percent disabling), left leg radiculitis (rated at 10 percent disabling), right great toe arthritis (noncompensable), and erectile dysfunction (noncompensable) for a total compensable disability rating of 60 percent.  The Veteran did not meet the schedular criteria for a TDIU for this period on appeal.  

Beginning May 9, 2012, service connection was in effect for posttraumatic stress disorder (PTSD) (rated as 50 percent disabling), degenerative disc disease of the lumbar spine (rated as 40 percent disabling), tinea versicolor (rated at 10 percent disabling), left leg radiculitis (rated at 10 percent disabling), right great toe arthritis (noncompensable), and erectile dysfunction (noncompensable) for a total compensable disability rating of 80 percent.  The Veteran is also in receipt of special monthly compensation for loss of the use of a creative organ for this period.  The Veteran meets the schedular TDIU criteria from May 9, 2012.  

The Veteran submitted a VA Form 21-8940 in support of his request for TDIU.  He reported that his employment history included working 30 hours a week for a company in sales from February 2013 to May 2013 earning $2,400 per month.  Subsequently, he was employed 30 hours per week from May 2013 to August 2013 in sales for a different company, grossing $2,300 per month.  His most recent employment was as a personal trainer at a gym for 18 hours per week from February 2014 to May 2014, but no monthly income was reported.  The VA Form 21-8940 requests the Veteran list all employment in the previous five years; however the Veteran only provided his three employers spanning 2013 and 2014.  
Subsequently, the Veteran's representative clarified the Veteran's TDIU application in a June 2017 informal hearing brief.  The representative clarified that the amounts the Veteran reported as monthly income on the VA Form 21-8940 were actually the amount of money he made during the entire time he worked for each employer.  In support of this contention, the Veteran submitted yearly tax returns for 2011, 2013, and 2014.  The Veteran indicated he did not file a tax return for 2012.  

Further, the Veteran submitted letters from his previous employers.  Each employer indicated that the Veteran was terminated from his employment because of difficulty with memory due to the PTSD and because he missed too much work and too many important work functions due to his service connected lumbar spine disabilities.  See January 2015 letters from J.D. and A.G.  However, one of the employers reported that the Veteran was employed with them for over a year, from August 2011 to November 2012, as a sales representative.  In the letter the employer reported that the Veteran was terminated after forgetting a key meeting and because he had to cancel two business trips due to his lumbar spine disability.  
The Veteran reportedly has a high school education and some college education.  See October 2017 hearing transcript.  However, the Veteran submitted his college transcripts showing that he was failed many of his classes to support his contention that he was unable to pursue additional education due to his service-connected disabilities.  

At the October 2017 hearing, the Veteran testified that he did not have trouble obtaining employment generally, but he had been unable to maintain substantially gainful employment due to the effects of his service-connected PTSD and lumbar spine disabilities.  Specifically, the Veteran attributed to being terminated from employment for forgetfulness and having to miss too much work due to severe back pain that immobilized him.  The Veteran testified he never made it past the 90 day probation period to receive benefits.  He also testified that he failed many college classes because he was frequently unable to attend due to pain.  He also had problems with recalling information due to his memory impairment due to PTSD.  
Further the Veteran testified that he would be unable to work sedentary job because meeting deadlines posed a severe problem, presumably due to time out of the office for back flare-ups and due to the PTSD symptoms including difficulty with concentration, impaired motivation, and impaired memory.  

During the pendency of the Veteran's appeal for an increased initial rating for PTSD, in part, the issue of entitlement to a TDIU was raised.  "When entitlement to TDIU is raised during the adjudicatory process of the underlying disability or during the administrative appeal of the initial rating assigned for that disability, it is part of the claim for benefits for the underlying disability."  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

In other words, where a claim for TDIU stems from an initial disability rating, the service-connection earlier effective date regulation ought to apply by analogy.  See Rice v. Shinseki, 22 Vet. App. 449, 456 (2009) (explaining that Hurd v. West, 13 Vet. App. 449 (2000) does not stand for the proposition that an assertion of entitlement to TDIU is always a claim for increased compensation, and because the Court found that TDIU in this case was on direct appeal as part of the initial disability rating it was error for the Board to apply 38 U.S.C. § 5110 (b)(2) and 38 C.F.R. § 3.400 (o)(1)).

Accordingly, as the claim for a TDIU is part of the Veteran's claim for service connection for PTSD, and subsequent higher initial rating, the period on appeal extends to the date of his 2008 service connection claim.  The Veteran has been granted service connection for PTSD from August 18, 2008.   

Therefore, the Board considers whether a TDIU is warranted for the time period from August 18, 2008, to the date assigned by the RO, May 1, 2014.

After considering the evidence of record, the Board finds that an earlier effective date is warranted.  As already determined the Veteran's service-connected disabilities currently preclude him from obtaining or maintaining gainful employment.  The Veteran reported that he was last gainfully employed in November 2012 as a sales representative.  Although there was some discrepancy as to whether he had gainful employment in years 2013 and 2014, he submitted tax returns, which show a marginal adjusted gross income for both years.  During those years, while he worked, he only did so for a few months.
 
Accordingly, the Board finds that his service-connected disabilities precluded employment from December 1, 2012, the month following his last employment as a sales representative.  Thus, with resolution of any doubt in the Veteran's favor, the Board assigns an effective date of December 1, 2012, for the award of the TDIU.  

An effective date earlier than December 1, 2012, however is not warranted.  The record shows that the Veteran was gainfully employed from August 2011 to November 2012; therefore a TDIU is not warranted during that time period.  Moreover, prior to such employment, he did not have sufficient ratings for his service-connected disabilities to allow for consideration of TDIU entitlement on a schedular basis under 38 C.F.R. § 4.16 (a) and his service-connected disabilities were not sufficiently severe to preclude him from obtaining and maintaining all forms of substantially gainful employment to otherwise warrant TDIU entitlement on an extra-schedular basis alternatively under the special provisions of 38 C.F.R. § 4.16 (b).
ORDER

An effective date of December 1, 2012, but not earlier, for the award of the TDIU is granted.  



______________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


